COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 MANUEL ZARAGOZA AND                                           No. 08-14-00260-CV
 ELOISA ZARAGOZA,                               §
                                                                    Appeal from
                        Appellants,             §
                                                                243rd District Court
 v.                                             §
                                                             of El Paso County, Texas
 GUNNAR JESSEN AND                              §
 ELIZABETH JESSEN,                                               (TC # 2011-1569)
                                                §
                        Appellees.
                                                §


                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment.   We therefore affirm the judgment of the court below.          We further order that

Appellees recover from Appellants and its sureties, if any, see TEX.R.APP.P. 43.5, on the

judgment and all costs, both in this Court and the court below for which let execution issue. This

decision shall be certified below for observance.

       IT IS SO ORDERED THIS 8TH DAY OF JUNE, 2016.



                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.